Citation Nr: 1037805	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-48 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a duodenal 
ulcer.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Veteran was scheduled for a Travel Board hearing in April 
2010.  However, VA received notice from the Veteran in April 2010 
indicating his desire to withdraw his requested hearing.  VA has 
not received a request from the Veteran to be rescheduled for a 
hearing.  

The Veteran has claimed service connection for PTSD and 
schizophrenia, and as will be outlined in more detail below, new 
and material evidence sufficient to reopen these claims has been 
submitted.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claimant seeks service connection for the 
symptoms of a disability, regardless of how those symptoms are 
diagnosed or labeled.  Therefore, the claim has been 
recharacterized as one of service connection for a psychiatric 
disorder, to include PTSD and schizophrenia.  The issue is thus 
restated on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The September 1968 rating decision denying entitlement to 
service connection for a schizophrenic reaction and the April 
1999 rating decision denying the Veteran's claim of entitlement 
to service connection for PTSD were not appealed in a timely 
fashion and are, therefore, final.  

2.  Evidence received since the April 1999 rating decision 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a psychiatric disorder.  

3.  The September 1968 rating decision denying the Veteran's 
claim of entitlement to service connection for a duodenal ulcer 
was not appealed in a timely fashion and is, therefore, final.  

4.  Evidence received since the September 1968 final decision 
does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a duodenal ulcer.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection for 
PTSD, and the September 1968 rating decision denying service 
connection for a schizophrenic condition, are final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2009).

2.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The September 1968 rating decision denying service connection 
for a duodenal ulcer is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

4.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
duodenal ulcer remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a letter provided to the Veteran in June 2008 
included the criteria for reopening a previously denied claim and 
the criteria for establishing service connection.  The letter 
also provided the Veteran with information concerning why the 
claims were previously denied.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board that complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the duty to assist the Veteran by obtaining all relevant 
evidence in support of his claim, the VCAA left intact the 
requirement that a Veteran present new and material evidence to 
reopen a final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for a 
duodenal ulcer.  According to 38 C.F.R. § 3.159(c)(4)(iii), 
paragraph 3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is presented 
or secured.  The Court has interpreted this to mean that VA is 
not required to provide examination or opinions to a claimant who 
attempts to reopen a finally adjudicated claim until new and 
material evidence has been submitted.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 
(Fed. Cir. 2003).  As will be discussed in a subsequent section, 
new and material evidence has not been submitted regarding this 
claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Psychiatric Disorder

In November 2008, the RO declined the Veteran's request to reopen 
his claims of entitlement to service connection for PTSD and 
schizophrenia.  Irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen these claims.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In October 2007, the Veteran requested to reopen his claim of 
entitlement to service connection for PTSD.  The Veteran 
subsequently requested to reopen his previously denied claim of 
entitlement to service connection for schizophrenia in June 2008.  
The claim of entitlement to service connection was previously 
denied in an April 1999 rating decision because, among other 
reasons, there was no evidence of a diagnosis of PTSD.  The 
Veteran's claim of entitlement to service connection for 
schizophrenia was denied in a September 1968 rating decision 
because there was no evidence of this disorder during active 
service.  Therefore, for the evidence to be material in this 
case, it must address these unestablished facts.  

With that being said, the Board finds that new and material 
evidence has been submitted in this case.  A private treatment 
record from June 2008 notes a diagnosis of PTSD.  Therefore, this 
evidence directly relates to the reason for the previous denial 
of the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  As such, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.  

Also, while new and material evidence specifically relating to 
schizophrenia has not been obtained, this claim is reopened in 
light of the Court's holding in Clemons v. Shinseki.  23 Vet. 
App. 1, 5 (2009) (per curiam order) (it is the responsibility of 
the Board to consider alternate current conditions within the 
scope of the claim).  VA must interpret the Veteran's claim to be 
one for any mental disability that may reasonably be encompassed 
by the claim - not just one for PTSD or schizophrenia.  The 
Veteran also indicated in his June 2008 claim that the evidence 
of record demonstrated that his psychiatric disorder, regardless 
of how it has been diagnosed, manifested as a result of his 
military service.  Therefore, the Veteran's claims of entitlement 
to service connection for PTSD and schizophrenia are reopened and 
reclassified as one of entitlement to service connection for any 
psychiatric disorder, to include PTSD or schizophrenia.  

Duodenal Ulcer

In November 2008, the RO declined the Veteran's request to reopen 
his claim of entitlement to service connection for a duodenal 
ulcer.  Irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence to 
reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Veteran's claim was previously denied because there was no 
evidence of a duodenal ulcer during active military service.  
Therefore, for the evidence to be material in this case, it must 
address this unestablished fact.  

With that having been said, the Board finds that new and material 
evidence sufficient to reopen the Veteran's claim has not been 
received.  Since the last denial of September 1968, the Veteran 
has submitted private medical records from March 1998 noting a 
diagnosis of rule out hiatal hernia versus esophagitis.  A 
November 1998 record indicates that the Veteran was diagnosed 
with colonic diverticulosis in October 1998.  A September 2007 VA 
outpatient treatment record notes a diagnosis of colon polyps 
with mild diverticulosis at the descending end sigmoid and an 
October 2007 VA outpatient treatment record also notes a 
diagnosis of colonic diverticulosis.  While this evidence is new, 
it is not material to the Veteran's claim.  None of these records 
suggest that the Veteran was diagnosed with a duodenal ulcer, or 
any chronic gastrointestinal disorder, during his active military 
service.  

In addition, the Veteran has submitted a copy of a letter from a 
private physician dated March 1968.  According to this letter, 
the Veteran had been under the physician's care since February 
1967 and that X-rays taken in April 1967 revealed an active 
duodenal ulcer.  However, the record already contained a copy of 
this letter at the time of the last final denial of September 
1968.  As such, this evidence is not new.  

In summary, none of the new evidence submitted by the Veteran 
submitted since the last final VA denial of September 1968 raises 
a reasonable possibility of substantiating his claim.  As such, 
VA has not received new and material evidence sufficient to 
reopen the Veteran's previously denied claim of entitlement to 
service connection for a duodenal ulcer.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's previously denied claim of 
entitlement to service connection for a duodenal ulcer remains 
closed.


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD and schizophrenia, is reopened.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a duodenal ulcer 
is not reopened.  


REMAND

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder.  The Veteran indicated in his June 
2008 claim that he was entitled to service connection for a 
psychiatric disorder, regardless of the diagnoses that have been 
assigned.  Regrettably, the Board finds that additional 
evidentiary development is necessary before appellate review may 
proceed.  

The record demonstrates that the Veteran was diagnosed with a 
schizophrenic reaction in March 1968.  This record notes that the 
Veteran's wife indicated that the Veteran started complaining of 
mental illness symptomatology approximately 10 years earlier.  He 
was subsequently diagnosed with a conversion reaction, 
hyperkinetic type, in June 1969.  The Veteran was also diagnosed 
with major depressive disorder in February 2000.  Finally, the 
evidence demonstrates that the Veteran was diagnosed with PTSD in 
June 2008.  Therefore, the Veteran has been diagnosed with 
numerous different psychiatric disorders since his separation 
from active duty.  

Based on the above evidence, the Board finds that the Veteran 
must be afforded a VA examination to determine whether he suffers 
from any psychiatric disorder that manifested during, or as a 
result of, active military service.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  With respect to the third factor, the 
Court of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be asked to submit any 
additional evidence or information regarding 
his alleged in-service stressors, including 
his report of an aircraft accident at Eielson 
Air Force Base in Alaska in December 1955.  
If any additional information is received, 
the AMC should send a request to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to corroborate the Veteran's 
reported stressors.  Any response should be 
incorporated into the Veteran's claims file.  

2.  After completion of the above steps, the 
Veteran should be afforded a VA psychiatric 
examination.  The claims file and a copy of 
this remand must be made available to the 
physician designated to examine the Veteran.  
All indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD, appropriate?

(b) If PTSD is diagnosed, can the Veteran's 
PTSD be related to a verified in-service 
stressor, assuming that any stressor has been 
verified at the time of examination?  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, is 
it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

A complete rationale for the opinion 
expressed must be provided.  

3.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


